DETAILED ACTION
Notice to Applicant
In the amendment dated 10/13/2022, the following has occurred: Claims 1 and 2 have been amended.
Claims 1-8 are pending and are examined herein. This is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant argues that Kudoh describes a “quantum battery” and that “[a]s a result of the formation of the additional layer in the presently claimed secondary battery, the secondary battery is not a quantum battery as disclosed in Kudoh” (remarks at numbered page 5). As described in the instant specification, “Patent Document 2” WO 2012/046325 discloses a quantum battery according to instant Fig. 14:

    PNG
    media_image1.png
    408
    606
    media_image1.png
    Greyscale

The prior art battery “charging layer” comprises irradiated titanium dioxide salt coated in an insulating layer. Previously cited Kudoh is cited for teaching a first n-type metal oxide semiconductor layer as well as a charging layer comprising a second n-type metal oxide layer that is coated with an insulating film, substantially the same as the instant invention and reading on claim 1’s limitations concerning a first n-type metal oxide semiconductor layer, a second n-type metal oxide semiconductor and an insulator, and an intermediate layer insulating layer mainly composed of an insulator (see Fig. 6 below): 

    PNG
    media_image2.png
    524
    657
    media_image2.png
    Greyscale

Applicant argues that Kudoh does not, however, have “an additional layer between the intermediate insulating layer and the p-type metal oxide semiconductor layer [i.e. 16 above].” As was pointed out in the last Office Action (dated 7/14/2022), the instant specification indicates that this layer is an inherent result of an initial pulsed current charging formation. Applicant argues, however, that McKinley, cited for teaching a conventional pulsed-voltage charging technique for battery formation, would not be obvious to use on the battery of Kudoh because McKinley is applied to a battery with an electrolyte [unlike the “quantum” battery of Kudoh] and therefore “cannot be found to teach, suggest or otherwise inherently achieve formation of the additional layer” as claimed. 
	This argument is unpersuasive. Pulse-charging formation of batteries is a conventional charging technique for allowing relaxation in a variety of battery types, including lead acid, lithium ion, and solid electrolyte batteries. See Nguyen et al. “Advanced Battery Charging Techniques: Pulse-Charging in Large-scale Applications—Design of Divide and Conquer Technique for High-Capacity Batteries.” UWEE Technical Report Series, Summer 2003. See also US 2014/0062412 regarding a pulsed charging formation for a solid electrolyte cell and US 2013/0119921 regarding lithium ion batteries. Moreover, the instant specification teaches that the prior art already taught pulsed charging technique for “quantum” batteries, citing to “patent document 5,” WO 2014/016900, or US 2015/0188337, to Dewa et al. Dewa teaches a pulsed charge (Figs. 3A, Fig. 11) in a more complex charging device that also uses a discharge pulse providing power for an adjacent cell, but applying the general principles of a pulse-charging regime as disclosed in Nguyen to even quantum cells. Given the wide applicability of pulse-charging and pulse-charging formation to a variety of cell chemistries, the argument that it would not have been obvious to initially charge the “quantum” cells in Kudoh under a pulse-charging regime are not persuasive. McKinley is cited for teaching a particular pulse-charging protocol that stands in for a larger body of conventional charging knowledge in the art, wherein pulsed-charging was seen not only to increase battery life across a range of chemistries, but even at times to be faster than constant charge regimes (see e.g. Nguyen). Given that the instant specification teaches that the “mixed” or “additional” layer not found in Kudoh is an inherent result of pulse-charging a battery as disclosed in Kudoh, the claimed battery is found to be obvious in view of Kudoh and McKinley et al.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh (US 2014/0352775 to Kudoh et al.) in view of McKinley (US 2010/0164437 to McKinley et al.).
	Regarding Claims 1-8, Kudoh teaches:
a laminated secondary battery comprising a first electrode 12 (para 0046, Fig. 6)
a first n-type metal oxide semiconductor layer 56 comprising titanium, zinc, or tin oxide (para 0054, Fig. 6)
a charging layer 14 comprising an insulating film of mineral oil, magnesium oxide, silicon dioxide, silicone, and/or a thermoplastic polyolefin (para 0055) and insulating titanium oxide particles (para 0054), wherein the charging layer therefore comprises both “a second n-type material” and insulating film layer, as well as an arbitrarily definable “intermediate insulating layer mainly composed of an insulator” insofar as the insulating film of silicone/resin forms layer(s) 
	Insofar as the instant application might teach a different, multi-layered charging layer with a separate “intermediate insulating layer,” there is insufficient positive structure in the claims as written to differentiate them from what is disclosed in Kudoh and rendered obvious by the prior art. Compare Fig. 2 of EP 2924766 to Habuta et al. showing a heterogeneous charging layer with e.g. an arbitrarily definable “insulating layer” at the top and bottom of the charging layer composed of substance 31 which is an insulating material (paras 0038-0041). 
	Kudoh further teaches:
a p-type metal oxide semiconductor layer 16 comprising nickel oxide (para 0022, Fig. 6)
a second electrode 18 (para 0045, Fig. 6)

    PNG
    media_image3.png
    499
    644
    media_image3.png
    Greyscale

	Kudoh does not explicitly teach:
a layer between the intermediate insulating layer and the p-type metal oxide semiconductor layer containing a substance of the intermediate insulating layer and a substance of the p-type metal oxide semiconductor layer (claim 1)
wherein said layer is formed by substances diffusing from the intermediate insulating layer and the p-type metal oxide layer (claim 2)
	The Office notes that the instant specification teaches a “mixed layer” having the claimed characteristics that is formed as a consequence of an initial charging cycle (see instant paragraphs 0066-0067). That is, the instant specification teaches that initially there is no mixed layer, and the battery has layers corresponding to the layers outlined above in Kudoh (see instant Fig. 2A, below). Then a charging cycle is applied to form a mixed layer through diffusion of p-type material into an insulating layer (see instant Fig. 2B, below).

    PNG
    media_image4.png
    734
    560
    media_image4.png
    Greyscale

Kudoh does not explicitly teach the charging cycle, but does teach a battery, and it therefore would have been obvious to one of ordinary skill in the art to use conventional charging techniques known in the art. McKinley, from the same field of invention, regarding a formation process for secondary batteries, teaches a method of applying a positive voltage in pulses, alternated with 0 V periods (Fig. 3, paras 0006, 0037, 0047). It would have been obvious to apply the teachings of McKinley to the formation of the battery in Kudoh, including applying a number of cycled positive voltages applications for charging, starting from a ground voltage, with the motivation to control the temperature of the battery during charging and improve formation characteristics. The application of this obvious formation is interpreted to inherently “form a mixed layer” as claimed, since the instant specification teaches that the formation of the mixed layer occurs as a result of applying a pulsed voltage formation process to a substantially similar layered electrode structure as that taught in Kudoh.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723